DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kimura (U.S. 2012/0320559).
As to claim 1, Kimura discloses a component package (21) as shown in figures 1-2, comprising:
a printed circuit board (22);
a first electronic component (3a) disposed in a first region on the printed circuit board;
a second electronic component (3b) disposed in a second region on the printed circuit board; and
a metal wall (24a) disposed on the printed circuit board and spatially partitioning the first region and the second region on a plane,
wherein the metal wall (24a) is directly connected to the printed circuit board (22).
As to claim 2, Kimura discloses the metal wall (24a, figure 2) extends continuously on the plane (para-0033).
As to claim 3, Kimura further comprising: an encapsulant (5) disposed on the printed circuit board (22) and covering at least a portion of each of the first and second electronic components (3a, 3b), and the metal wall (24a), wherein the encapsulant (5) has a groove portion (25) exposing a portion of the metal wall.
As to claim 4, Kimura discloses the groove portion (25) continuously exposes a portion of the metal wall on a plane.
As to claim 5, Kimura further comprising: a metal layer (9) covering an external surface of the encapsulant (5) and a side surface of the printed circuit board (22) and extending to an exposed surface of the metal wall (24a) and a wall surface of the groove portion (25).
As to claim 6, Kimura discloses each of the first and second electronic components (3a, 3b) includes at least one of one or more active components and one or more passive components (para-0031).
As to claim 7, Kimura discloses in figure 2 the first electronic component (3a is a tuner circuit) includes one or more active components and one or more passive components, and the second electronic component (3b is a modulation circuit) only includes one or more active components, para-0031.
As to claim 8, Kimura discloses the metal wall (24a) extends continuously from a first edge of printed circuit board to a second edge of the printed circuit board, para-0033.

Claim(s) 9-11, 16, and 18-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kitazaki et al. (U.S. 2015/0070851).
As to claim 9, Kitazaki discloses a printed circuit board (100) as shown in figures 1-3, comprising:
a substrate (2) having a first surface and a second surface, opposing the first surface;
a first wiring layer (10, 23a, 24a) disposed on a first surface of the substrate (2);
a first passivation layer (6) disposed on the first surface of the substrate (2) and covering at least a portion of the first wiring layer (10, 23a, 24a); and
a metal wall (52) disposed on the first passivation layer and spatially partitioning at least two regions on a plane, wherein the first wiring layer has a metal pad (10), the first passivation layer (6) has an opening (figure 8B) exposing a portion of the metal pad (10), and the metal wall (52) is disposed on the metal pad (10), is disposed in the opening, and protrudes to a surface of the first passivation layer.
As to claim 10, Kitazaki discloses the metal pad (10) continuously extends on the first surface of the substrate.
As to claim 11, Kitazaki discloses the opening continuously exposes the portion of the metal pad on the plane (figure 8A).
As to claim 16, Kitazaki discloses a maximum line width of the protruding portion of the metal wall (52) on a cross-sectional surface is the same as a maximum line width of a portion of the metal wall disposed in the opening (41) on the cross-sectional surface.
As to claim 18, Kitazaki discloses the metal wall (52) extends continuously from a first edge of printed circuit board to a second edge of the printed circuit board.
As to claim 19, Kitazaki discloses a component package (100), comprising:
a substrate (2);
a wiring layer (10, 23, 24) including a metal pad (10), figure 5A, extending from a first edge of the substrate to a second edge of the substrate;
a passivation layer (6) disposed on the substrate, and having
an opening (41), see figures 8A-8B, extending from the first edge of the substrate (2) to the second edge of the substrate to expose the metal pad;
a metal wall (52) disposed in the opening of the passivation layer (6) and protruding to a surface of the passivation layer, the metal wall (52) extending from the first edge of the substrate to the second edge of the substrate; and
a first electronic component (32) disposed on one side of the metal wall and a second electronic component (33) disposed on another side of the metal wall.
As to claim 20, Kitazaki further comprising:
an encapsulant (4) disposed on the passivation and encapsulating the first electronic and second component (32, 33), the encapsulant (4) having a groove portion (41, figure 8B) exposing a portion of the metal wall; and
a metal layer (51) covering an external surface of the encapsulant and a side surface of the board, and extending to the metal wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazaki in view of Mugiya et al. (U.S. 2015/0043171).
Regarding claim 12, Kitazaki discloses all of the limitation of claimed invention except for the metal wall includes a first conductive layer continuously extending on an exposed surface of the metal pad, a wall surface of the opening, and a portion of a surface of the first passivation layer, and a second conductive layer continuously extending on the first conductive layer, continuously filling the opening, and having a portion continuously protruding to the first passivation layer.
Mugiya teaches a circuit module as shown in figures 3 and 9 comprising the metal wall (104a, 204a) includes a first conductive layer (S1 on the element 211g) continuously extending on an exposed surface of the metal pad (211g), a wall surface of the opening (205), and a portion of a surface of the first passivation layer (R1), and a second conductive layer (204a) continuously extending on the first conductive layer, continuously filling the opening (205), and having a portion continuously protruding to the first passivation layer.
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Mugiya employed in the circuit board of Kitazaki in order to provide grounding or shielding structure for the circuit board.
Regarding claim 13, Kitazaki discloses a second wiring layer (23b, 24b) disposed on the second surface of the substrate (2); and except for a second passivation layer disposed on the second surface of the substrate and covering at least a portion of the second wiring layer.
Mugiya teaches a circuit module as shown in figures 3 and 6C comprising a second passivation layer (R2) disposed on the second surface of the substrate (113) and covering at least a portion of the second wiring layer (112b).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Mugiya employed in the circuit board of Kitazaki in order to provide excellent protection structure for the circuit board.

Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazaki in view of Shimamura et al. (U.S. 2015/0049439).
Regarding claims 15 and 17, Kitazaki discloses all of the limitations of claimed invention except for a maximum line width of the protruding portion of the metal wall on a cross-sectional surface is greater or less than a maximum line width of a portion of the metal wall filling the opening on the cross-sectional surface.
Shimamura teaches a circuit module (100) as shown in figures 15A-15C comprising a maximum line width of the protruding portion of the metal wall (104a) on a cross-sectional surface is greater or less than a maximum line width of a portion of the metal wall filling the opening on the cross-sectional surface.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Mugiya employed in the circuit board of Kitazaki in order to provide excellent shielding properties for the circuit board.

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848